Appeal of ELWOOD BANFIELD.Banfield v. CommissionerDocket No. 1304.United States Board of Tax Appeals1 B.T.A. 665; 1925 BTA LEXIS 2830; February 28, 1925, decided Submitted February 17, 1925.  1925 BTA LEXIS 2830">*2830 Mr. Elwood Banfield, the taxpayer, pro se.Ward Loveless, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 665">*665  Before IVINS and MARQUETTE.  From the pleadings, testimony, and documentary evidence presented the Board makes the following FINDINGS OF FACT.  During 1919 and 1920, the taxable years involved, the taxpayer was engaged in the business of buying and selling used and unused postage stamps, and a few rare coins.  The taxpayer took no inventories and maintained as accounts only a daily record of sales and purchases.  He determined his net profits as the difference between gross purchases and sales for the year.  The Commissioner, rejecting the taxpayer's method of accounting, determined the true gross profits as 33 per cent of the sales and the true net profits as 22 per cent of the sales, as a result of which deficiencies of $788.30 and $1,320.17 were found for the years 1919 and 1920, respectively.  DECISION.  The determination of the Commissioner is approved.